Citation Nr: 1529074	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, claimed as dermatitis.

3.  Entitlement to service connection for a skin disorder of the feet, claimed as tinea pedis.

4.  Entitlement to service connection for a right hand disorder to include as secondary to service-connected right wrist fracture.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected fracture right radius.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to March 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the appeal, the RO granted entitlement to service connection for persistent depressive disorder with anxious features, left ankle sprain and hypothyroidism.  See August 2014 rating decision.  As this is a full grant of the benefits sought on appeal, the Board concludes that these issues are no longer before the Board.

The issues of entitlement to service connection for a skin disorder claimed as dermatitis, a skin disorder of the feet claimed as tinea pedis and a right hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's tinnitus had its onset during active military service.

2.  The preponderance of the evidence shows that the Veteran's fracture of the right wrist is characterized by painful limitation of motion with dorsiflexion no worse than 20 degrees and palmar flexion no worse than 30 degrees and no ankylosis.



CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a disability rating in excess of 10 percent for service-connected fracture of right radius have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in March 2008.  Given the favorable decision on the claim of service connection for tinnitus, further discussion of the duties to notify and assist in connection with that claim is unnecessary.  

The duty to assist has also been met.  The claims file contains the Veteran's service treatment records, VA treatment records, Social Security disability medical records, lay statements from the Veteran, and VA examinations dated in February 2008, March 2014 and July 2014.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection Claim 

The Veteran contends that his tinnitus is related to service.  Specifically, he asserts that he has had tinnitus constantly since 1989 or 1990 when he had to frequently perform Valsalva maneuvers on the submarine during active military service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect the Veteran's service connection claim for tinnitus, the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a July 2014 VA examination indicates that the Veteran has a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  A March 1989 report of medical history at enlistment shows that the Veteran denied experiencing ear, nose and throat trouble and hearing loss.  The Veteran's March 1990 separation examination shows that the Veteran's ears were evaluated as clinically normal.  His DD 214 shows a primary specialty of electrical/mechanical equipment repairman.  

With respect to whether the Veteran's tinnitus is related to service, the record contains a negative medical opinion.  The VA examiner in July 2014 provided the opinion that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure.  She explained that the Veteran's current hearing loss is not due to or aggravated by military noise exposure as entrance and separation examinations revealed normal hearing.  The examiner also noted that tinnitus is more likely as not found in association with hearing loss, which the Veteran did not exhibit on discharge.  The examiner initially noted that the Veteran related the onset of tinnitus to his time in service when he had to frequently perform Valsalva maneuvers while aboard a submarine.  The Veteran does not appear to have related the onset of tinnitus to noise exposure, but the examiner did not address the specifics of the Veteran's complaint in the opinion provided.  Thus, the opinion is inadequate.  

The evidence of record shows that the Veteran contends that he experienced tinnitus in service with a continuity of symptoms since service.  See May 2010 Veteran statement and July 2014 VA examination.  The Veteran is competent to report the onset and persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Veteran has consistently reported that his tinnitus began in service with continuous symptoms since service.  Thus, the Board finds that the lay statements as to tinnitus in service with continuity of symptomatology since service are credible.

Given the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence is at least in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.

III.  Criteria and Analysis for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected fracture of the right radius is currently evaluated as 10 percent disabling under Diagnostic Code 5299-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  38 C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 5215 shows that the Veteran's service-connected fracture of the right radius is rated as analogous to limitation of motion of the wrist.  

A distinction is made between major (dominant) and minor musculoskeletal groups for rating upper extremities.  38 C.F.R. § 4.69.  The March 2014 VA examination reveals that the Veteran's right hand is dominant.  As the Veteran is currently receiving the only rating available under Diagnostic Code 5215, the Board will consider whether an increased rating is available under other diagnostic codes used to rate a wrist disability.  

The only other diagnostic code that evaluates a wrist disability is Diagnostic Code 5214; which evaluates impairment from ankylosis of the wrist.  Under this code, a 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  A 40 percent rating is warranted for ankylosis in any other position, except favorable.  Id. A 50 percent rating is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Id. 

The February 2008 VA examination shows that the Veteran had normal range of motion for extension and flexion of the right wrist.  Radial deviation was from zero to 15 degrees and ulnar deviation was from zero to 40 degrees.  The Veteran demonstrated full range of motion for pronation and supination.  He reported arc motion pain with all wrist motions and after performing active range of motion in multiple plans for three repetitions, the Veteran demonstrated protective posturing.  There was no indication in the February 2008 VA examination that the Veteran had ankylosis or his disability was analogous to ankylosis after repetitive use or during flare-ups.  The March 2014 and July 2014 VA examinations document that the examiner determined that the Veteran did not have ankylosis of the right wrist joint.  Accordingly, the preponderance of the evidence shows that the Veteran did not have ankylosis of the right wrist at any time during the appeal period and therefore, a disability rating in excess of 10 percent for service-connected fracture of the right radius is not warranted under Diagnostic Code 5214.

The medical evidence of record shows that the residuals of a fractured right radius have not fluctuated materially to permit a higher disability rating during the course of this appeal.  Thus, a staged rating is not warranted.

The Board has also considered the Veteran's lay statements that his right wrist disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right wrist disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the symptoms of the Veteran's wrist disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his wrist disability is primarily manifested by pain and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In a December 2014 rating decision, entitlement to a total rating for compensation based on individual unemployability (TDIU) was denied.  Notice was provided to the Veteran that same month; to date there has been no disagreement.  In this case, the issue of TDIU has not been raised, either explicitly or informally by the evidence of record, since that time.  Thus, further consideration of TDIU is not warranted. .  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a disability rating in excess of 10 percent for service-connected right wrist fracture is denied.


REMAND

With respect to the Veteran's service connection claim for a right hand disorder, the Veteran asserts that the residuals of the fracture of the right radius has caused pain to radiate into his right hand and weakness of the right hand preventing him from grasping objects tightly.  See May 2010 statement in support of claim.  He also reported in a December 2013 VA examination that he cannot hold, lift or grip items with his right hand.  The Veteran described experiencing a sharp electrical like pain that runs from wrist to elbow and finger tips.  As the evidence shows the Veteran has symptoms of a right hand disorder that may be related to his service-connected fracture of the right radius, the Veteran should be provided with a VA examination.  

Regarding the Veteran's service connection claims for skin disorders, the Veteran was provided with a VA examination in July 2014 with respect to his tine pedis claim.  The examiner determined that the Veteran did not have a current diagnosis of tinea pedis.  She also observed that the Veteran did not have oral or topical treatment for any skin disorder in the past twelve months.  The examiner also noted that the Veteran did not have nor ever had a skin condition.  A June 1989 service treatment record shows that the Veteran sought treatment for painful cracked skin on his toes.  He was diagnosed with tinea pedis.  An October 2013 VA treatment record shows that a VA dermatologist observed non-pitting hyperkeratosis with erosions on the feet.  The Veteran was prescribed clobetasol .05% ointment and urea, 40% to be applied to his hands and feet.  Thus, it appears that the examiner either did not see this information in the treatment record or based the opinion on an inaccurate premise.  Either way, the examination is inadequate.  On remand, the Veteran should be provided with another VA examination and opinion.

With respect to the Veteran's service connection claim for dermatitis, service treatment records show that the Veteran sought treatment for a rash to the face and neck.  He was diagnosed with contact dermatitis.  Post service treatment records also reflect that he has received treatment for chronic dermatitis of the hands with chronic lichenified patches leading to palmoplantar keratoderma.  The Veteran has consistently reported that the onset of this skin disorder was during active military service with recurrent symptoms since discharge from military service to the present.  Thus, the Veteran should be provided with a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for skin complaints or a right hand disorder since service.  After securing the necessary release, obtain these records.

2.  After completing the foregoing, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of any right hand or claimed skin disorder.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

For any diagnosed right hand disorder:  

(a) Identify all right hand disorders.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right hand disorder was incurred in or aggravated by service?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any current right hand disorder was caused by his service-connected disabilities, which include residuals of a right wrist fracture, right elbow strain?

(d) Is it at least as likely as not (50 percent or higher degree of probability) that any current right hand disorder was aggravated by his service-connected disabilities, which include residuals of a right wrist fracture, right elbow strain?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right hand disability present (i.e., a baseline) before the onset of the aggravation. 

For any diagnosed skin disorder of the hands and feet

(a) Is it at least as likely as not that the Veteran's chronic dermatitis of the hands with chronic lichenified patches leading to palmoplantar keratoderma, hyperkeratosis of the feet, and/or any other skin disorder of the feet and hands found on examination or diagnosed in the medical records is related to or had its onset during the Veteran's active military service to include the documented in-service complaints of cracked skin of the feet (which was diagnosed at that time as tinea pedis) in June 1989 and skin rash (diagnosed as dermatitis) in October 1989.

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the development requested above has been completed to the extent possible, again review the record.  If any benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


